The opinion of the court was delivered by
LONG, J.A.D.
Plaintiff, Brunswick Corporation, appeals from a Tax Court decision which affirmed a final determination of the Director of the Division of Taxation imposing Corporation Business Tax (CBT) deficiency assessments on plaintiff for 1986 and 1987. The deficiencies arose from plaintiffs failure, contrary to N.J.AC. 18:7-8.5(b) and (c), to take into account property which it leased in computing the property allocation factor under N.J.S.A 54:10A-6(A). Plaintiff argues that N.J.AC. 18:7-8.5(b) and (c) conflict with the plain meaning of N.J.S.A. 54:10A-6; are inconsistent with the understanding which the drafters of the 1945 CBT Act had of the property allocation factor; and fly in the face of the Legislative intent to include only owned property in the allocation factor, as evidenced by the Legislature’s failure to enact proposed statutory amendments specifically addressing the subject of leased property.
We have carefully reviewed the record in this extremely close statutory interpretation case and have determined that there is no warrant for our intervention. This record adequately supports the Director’s interpretation of the statute and of her powers. We thus affirm substantially for the reasons expressed by Judge *138Lasser in Ms opirnon of May 21,1991 wMch is reported at 11 N.J. Tax 530 (Tax Ct.1991).
Affirmed.